Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is being considered by the examiner.
PCT International Search Report
The references cited in the PCT international search report filed 01/19/2021 have been considered
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious an image processing device comprising: a processor comprising hardware, the processor being configured to: with respect to each pixel included in a fluorescent image obtained by capturing a tissue group including one or more tissues dyed by using a fluorescent dye group including one or more fluorescent dyes by a fluorescent microscope, estimate a light quantity of fluorescence emitted by each fluorescent dye of the fluorescent dye group; 
Specifically, estimate a tissue amount of each tissue of the tissue group based on the estimated light quantity; estimate a virtual dye amount of each dye of a bright- field dye group of a case in which the tissue group dyed by using the bright-field dye group including one or more dyes is captured by a transmission-type microscope based 
With regards to claim 9, the prior art on record fails to expressly disclose or render obvious an actuation method of an image processing device, the actuation method comprising: with respect to each pixel included in a fluorescent image obtained by capturing a tissue group including one or more tissues dyed by using a fluorescent dye group including one or more fluorescent dyes by a fluorescent microscope, estimating a light quantity of fluorescence emitted by each fluorescent dye of the fluorescent dye group; 35Docket No. POLA-20062-US Status: Final
Specifically, estimating a tissue amount of each tissue of the tissue group based on the estimated light quantity; estimating a virtual dye amount of each dye of a bright-field dye group of a case in which the tissue group dyed by using the bright-field dye group including one or more dyes is captured by a transmission-type microscope based on the estimated tissue amount; and generating a virtual transmitted-light image from the estimated dye amount.
With regards to claim 10, the prior art on record fails to expressly disclose or render obvious a non-transitory computer-readable recording medium with an executable program stored thereon, the program causing an image processing device to execute: with respect to each pixel included in a fluorescent image obtained by capturing a tissue group including one or more tissues dyed by using a fluorescent dye group including one or more fluorescent dyes by a fluorescent microscope, estimating a light quantity of fluorescence emitted by each fluorescent dye of the fluorescent dye group; specifically,  estimating a tissue amount of each tissue of the tissue group 
US Pub. No. 2013/0044933 A1 to Kenny teaches a method for generating a brightfield type image, which resembles a brightfield staining protocol of a biological sample, using fluorescent images is provided. The steps comprise acquiring two or more fluorescent images of a fixed area on a biological sample, mapping said fluorescent image into a brightfield color space, generating a brightfield image, and optionally applying a sharpening transformation correction. Also provided is an image analysis system for generating a brightfield type image of a biological sample using fluorescent images.
US 2012/0200694 A1 to Garsh et al. teaches multiple modality contrast can be used to produce images that can be combined and rendered to produce images similar to those produced with wavelength absorbing stains viewed under transmitted white light illumination. Images obtained with other complementary contrast modalities can be presented using engineered color schemes based on classical contrast methods used to reveal the same anatomical structures and histochemistry, thereby providing relevance to medical training and experience. Dark-field contrast images derived from refractive index and fluorescent DAPI counterstain images are combined to produce images similar to those obtained with conventional H&E staining for pathology interpretation. Such multi-modal image data can be streamed for live navigation of 
US Pub. No. 2017/0176336 A1 to Dimitraiadis et al. teaches multispectral imaging of samples, in particular of biological tissues. A method for acquisition of fluorescence images and reflection images of an object including alternatingly illuminating the object with at least a first light and a second light, wherein the first light and the second light are spectrally shaped such that at least one light has several spectral regions of high light intensity separated by spectral region(s) of low light intensity, wherein the spectral regions of the first light and the second light with high intensity at least partially do not overlap and wherein at least one of the two lights has at least one region of low light intensity that is of longer wavelength to the neighboring region of high light intensity, and recording at least a first image of the object and a second image of the object while illuminating the object with at least one of the lights.
US Pub. No. 2015/0105283 A1 to Weiss et al. teaches a method for providing a composite image of a single biological sample from a patient suspected of having classical Hodgkin lymphoma, comprising the steps of generating a first image of the biological sample including the presence, absence and/or expression level of a first biomarker, generating a second image of the biological sample including the presence, absence and/or expression level of a second biomarker, and generating a composite image that provides the relative location or expression of both biomarkers. Also provided is a method of analyzing a biological sample, comprising providing a 
US Pub. No. 2015/0065371 A1 to Seppo et al. teaches a method for providing a composite image of a single biological sample, comprising the steps of generating a first image of the biological sample, generating a second image of the biological sample, and generating a composite image that provides the relative location of both the target protein and the target nucleic acid. Also provided is a method of analyzing a biological sample, comprising providing a composite image of the biological sample according to the method for providing a composite image, and analyzing the expression of the protein and the nucleic acid sequences of interest from the composite image. Further provided are system and kit that comprise the means for executing the novel methods.
US Pub. No. 2011/0235879 A1 to Lett et al. teaches a biological sample such as a tissue section is stained with one or more quantum dots and possibly other fluorophores (total number of fluorophores N). A camera coupled to a microscope generates an image of the specimen at a plurality of different wavelengths within the emission spectral band of the N fluorophores. An analysis module calculates coefficients C1 . . . CN at each pixel from the set of images and reference spectral data for the N fluorophores. The coefficients C1. . . CN are related to the concentration of each of the individual fluorophores at each pixel location. Morphological processing instructions find biological structures, e.g., cells, cellular components, genes, etc., in the 1. . . CN. The quantitative analysis display includes histograms of the biological structures, scatter plots of fluorophore concentrations, statistical data, spectral data and still others.
However, none of the prior art of record discloses or renders obvious the feature common to the invention as in claims 1, 9 and 10 of  “estimating a tissue amount of each tissue of the tissue group based on the estimated light quantity; estimating a virtual dye amount of each dye of a bright-field dye group of a case in which the tissue group dyed by using the bright-field dye group including one or more dyes is captured by a transmission-type microscope based on the estimated tissue amount; and generating a virtual transmitted-light image from the estimated dye amount”. As such, applicants claimed invention provides a nonobvious improvement over the prior art of record and is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884